Citation Nr: 0411061	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  01-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for situational anxiety 
reaction in an insecure passive aggressive personality (anxiety 
reaction herein), currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran retired in April 1971 with more than twenty years of 
active duty.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from VA RO rating decisions dated in October 2000 and 
February 2002, which denied the benefits sought on appeal.  See 
Introduction section, Board Remand dated in June 2003.  The 
development requested in the Board's June 2003 Remand was 
completed on August 28, 2003, when the sworn testimony of both the 
veteran and his spouse were obtained before the undersigned 
Veterans' Law Judge conducting a hearing at the RO (Travel Board).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal of entitlement to an increased 
evaluation of his service-connected bilateral hearing loss and 
anxiety reaction.

A review of the record discloses that the claims file was not made 
available for review in conjunction with examinations of the 
veteran in September 2001 to ascertain the nature and extent of 
severity of the disabilities at issue.  The same may be said with 
respect to examinations of the veteran conduct in August and 
September 2000.

The fact that the VA examinations conducted in 2000 and 2001 were 
conducted without access to the appellant's claims file renders 
the subject examinations inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). 

("It is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one." (emphasis added)).  
Accordingly, further development is warranted.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his bilateral hearing loss 
and anxiety reaction since September 2001.  He should be requested 
to complete and return the appropriate release forms so that VA 
can obtain any identified evidence.  

All identified private treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports at the Detroit VA Medical 
Center.  

All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA audiological examination 
of the veteran for the purpose of ascertaining the current nature 
and extent of severity of his bilateral hearing loss.  

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination(s).  The examiner 
must annotate the examination report(s) that the claims file was 
in fact made available for review in conjunction with the 
examination(s).  Any further indicated special studies must be 
conducted.  

6.  The VBA AMC should arrange for the veteran to be examined by a 
specialist in psychiatry for purpose of ascertaining the current 
nature and extent of severity of his service-connected anxiety 
reaction.

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination(s).  The examiner 
must annotate the examination report(s) that the claims file was 
in fact made available for review in conjunction with the 
examination(s).  Any further indicated special studies must be 
conducted.

The examiner should identify all of the veteran's associated 
symptomatology in order to determine the impairment caused by 
anxiety reaction.  If there are other psychiatric disorders found, 
in addition to anxiety reaction, the examiner should specify which 
symptoms are associated with each disorder(s).  If certain 
symptomatology cannot be dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than anxiety reaction is or are 
found on examination, the examiner should offer an opinion as to 
whether any such disorder is causally or etiologically related to 
anxiety reaction, and if not so related, whether the veteran's 
anxiety reaction has any effect on the severity of any other 
psychiatric disorder.  All necessary studies, including 
psychological testing, should be accomplished.


Following evaluation, the examiner should provide a numerical 
score on the Global Assessment of Functioning (GAF) Scale provided 
in the Diagnostic and Statistical Manual for Mental Disorders, in 
relation to the veteran's impairment from anxiety reaction.  The 
examiner must include a definition of the numerical GAF score 
assigned, as it relates to the veteran's occupational and social 
impairment.  If the historical diagnosis of anxiety reaction is 
changed following evaluation, the examiner should state whether 
the new diagnosis represents a progression of the prior diagnosis, 
correction of an error in the prior diagnosis, or development of a 
new and separate condition.

The examiner must express an opinion as to whether anxiety 
reaction, has rendered the veteran unemployable.

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.

7.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination reports and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

8.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claims of entitlement to increased evaluations for anxiety 
reaction and bilateral hearing loss.  In so doing, the VBA AMC 
should document its consideration of the applicability of 38 
C.F.R. § 3.321(b)(1) (2003).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertinent to the claims currently on appeal.  A reasonable period 
of time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect the 
outcome of his claims for increased evaluations, and may result in 
their denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3).



